November 23, 2015

                    NO. 03-15-00720-CV



           IN THE THIRD COURT OF APPEALS

                     AUSTIN, TEXAS




        CAROLYN BARNES, ET AL, APPELLANT



                      BURT CARNES




    MOTION FOR EXTENSION OF TIME TO FILE
CLERK'S RECORD AND COURT REPORTER'S RECORD


       On Appeal From Cause No. D-l-GN-15-000877



From The 419th Judicial District Court Of Travis County, Texas

          The Honorable Orlinda Naranjo Presiding



                                                                           2015
                                                            oip1"-/" ~v-f'' ''S;'<;

                              Carolyn Barnes, J.D., Ph.D.
                               419 Indian Trail
                               Leander, Texas 78641
                              (281)467-8681
                              Barnes.legalguidance@gmail.com
              IDENTITY OF PARTIES AND COUNSEL

Appellant:


Carolyn Barnes
419 Indian Trail
Leander, Texas 78641
(281)467-8681
Barnes.legalguidance@gmail.com

Appellees:


BURT CARNES

Counsel for Appellees:

KENPAXTON
Attorney General of Texas
CHARLES E. ROY
First Assistant Attorney General
JAMES E. DAVIS
Deputy Attorney General for Civil Litigation
KAREN D. MATLOCK
Assistant Attorney General
Chief, Law Enforcement Defense Division
DEMETRI ANASTASIADIS
Assistant Attorney General
Attorney-In-Charge
Texas State Bar No. 01164480
Demetri.Anastasiadis@texasattorneygeneral.gov
                  MOTION FOR EXTENSION OF TIME
         TO FILE THE APPELLATE RECORD INCLUDING THE
  CLERK'S RECORD AND THE COURT REPORTER'S RECORD

         There are currently 12 pending appeals from this single case, Trial

Court Cause No. D-l-GN-15-000877, but only 7 appellate case numbers

have been assigned. Three appellate case numbers ending in 00630, 00605,

and 00593 appear to be the same appeal dealing with the 8 defendants

represented by the Texas Attorney General and dismissed under a late-filed

Rule 91a motion. Two other appellate case numbers ending in 00700 and

00719 appear to be the same appeal involving Humes and Coons. There are

7 other appeals that have not been assigned a case number in the appellate

court.


         It appears that the end result of the piecemeal way of summarily

disposing of all these constitutional claims, without allowing or permitting

any discovery, will eventually be 15-16 separate appeals. The trial court is

systematically, sequentially, and summarily dismissing all claims and causes

of action as each of the defendants request it, while depriving Appellants of

any ability to conduct discovery or move forward on the claims.

         The undue burden on Appellants of having to respond and defend

against these sequential, systematic, and summary motions to dismiss and

summary judgment while also timely perfecting the appeals, designating the
records for appeal, and filing the necessary documents with both the trial
court and appellate court at the same time is impossible to meet in a timely

fashion. This Court will see when the record is filed in this Court that

Appellants have diligently pursued their claims and were extremely vexed

and burdened in the trial court with responding to these successive, serial,

and summary proceedings. The docket sheet alone is 37 pages. The largest

complicating factor is the requirement that Appellant physically go down

and view the record at the courthouse to designate it since she is not allowed

to access the AARO system online. Good cause exists to allow Appellant an

extension of time for a period of thirty days to file the record for these

appeals and the necessary docketing statements.

      Alternatively, Appellant requests that this Court allow the filing of

one master Clerk's Record and on master Court Reporter's Record that

would be used in each of these appeals.

      Therefore, the Appellant requests two options for relief from the

overly burdensome task of designating separate records for appeal. Either

grant Appellant's request for an extension of time to designate the record

and to allow the Court Reporter and Clerk additional time as necessary for

them to complete their tasks for appeal; or allow the District Clerk and Court

Reporter to file the complete record and that master record would be used in
all the pending appeals and subsequent appeals arising from the Trial Court

Cause No. D-l-GN-15-000877.

      These appeals seek to remedy serious denials of due process and

substantive violations of the United States and Texas Constitutions, as well

as Texas Rules of Civil Procedure and Texas law that have resulted in the

continued violations of Relator's basic, inherent, fundamental, and structural

rights. Good Cause exist to grant this motion for extension of time so that

the overwhelming burden of designating so many separate records for these

15-16 appeals and the corresponding court reporter's record and allow at

least 30 days for the Clerk and Court Reporter to file these records with this

Court. Alternatively, good cause exist to allow the filing of a Master Clerk's

Record that would include all pleadings filed in the cause and permit the

designation of the transcripts from all the hearings conducted in the cause as

a Master Court Reporter's Record to be used in all 16 appeals that have

arisen or will arise out of this one single case.


                           RELIEF REQUESTED

      Relator requests that the Court grant this Motion for Extension of

Time to file the docketing statements, designate and file the Clerk's Record,

and designate and file the Court Reporter's Record for a period of thirty

days; or alternatively grant an extension of time to allow the filing of a
Master Clerk's Record and Master Court Reporter's Record to be utilized in

any and all appeals from the Trial Court No. D-l-GN-15-000877 case on

appeal from the 419th Judicial District Court of Travis County, Texas.
Appellant requests that the Court award all other relief as the Court deems

just and proper.

                               Respectfully submitted,

                               Carolyn Barnes
                               419 Indian Trail
                               Leander, TX 78641
                               281467 8681
                               barnes.legalguidance@gmail.com



                               By:
                                     Carolyn Barnes
                                   JURAT


COUNTY OF WILLIAMSON

STATE OF TEXAS


Pursuant to Texas Civil Practices and Remedies Code Sec. 132.001, I,
Carolyn Barnes, do hereby swear and affirm that the facts stated above are
true and correct based on personal knowledge.

I aver that "My name is Carolyn Barnes, by date of birth is January 12,
1957, and my address is 419 Indian Trail, Leander, Texas 78641 in the
United States of America. I swear under penalty of perjury that all the facts
stated herein are within my personal knowledge and true and correct.

I have read the foregoing Motion for Extension of Time to File the Appellate
Record and the facts stated within that are not verified by the record are true
and correct to the best of her knowledge, and the exhibits filed separately in
an appendix to this petition are true and correct copies of the original
documents.


SWORN TO BEFORE ME ON THIS 20th day ofNovember, 2015.



                                       By:_
                                       Carolyn Barnes
                   CERTIFICATE OF CONFERENCE

       Plaintiff has conferred with opposing counsel and they aiu nut

•oppesed to this request for an extension of time

                                              (fog,-.
                                        Carolyn Barnes


                       CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of

the foregoing document has been served pursuant to Rule 21a of the Texas

Rules of Civil Procedure on all counsel of record on this the 23rd day of

November 2015.
                                         Carolyn Barnes
                                         419 Indian Trail
                                       Leander, TX 78641
                                Barnes.legalguidance@gmail.com
                                         (281)467-8681

November 23,2015




Jeffrey D. Kyle, Clerk
Third Court of Appeals
PO Box 12547
Austin, Texas 78711
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:         Cause No. D-l-GN-15-000877
            Carolyn Barnes, et al v. Texas Attorney General, et al

Dear Sir or Madame:

Enclosed for filing in the appeals pending in this Court are the following documents:

      (1)      Appellate Case No. 03-15-00593-CV AG Defendants-Plaintiffs Motion for
               Extension of Time to File Appellate Record;

      (2)      Appellate Case No. 03-15-00605-CV AG Defendants-Plaintiffs Motion for
               Extension of Time to File Appellate Record;

      (3)      Appellate Case No. 03-15-00630-CV AG Defendants-Plaintiffs Motion for
               Extension of Time to File Appellate Record;

      (4)      Appellate Case No. 03-15-00700-CV Coons and Humes-Plaintiffs Motion
               for Extension of Time to File Appellate Record;

      (5)      Appellate Case No. 03-15-00719-CV Coons and Humes-Plaintiffs Motion
               for Extension of Time to File Appellate Record; and

      (6)      Appellate Case No. 03-15-00720-CV Burt Carnes-Plaintiffs Motion for
               Extension of Time to File Appellate Record.


                                                                         MV2 32W
I am a pro se litigant proceeding in forma pauperis and have been advised that a paper
filing is acceptable. Please note this timely filing in the court's records. I have served all
opposing counsel of record with a pdf file copy of these motions.

I am also filing along with these motions the Affidavit of Inability to Pay Costs on
Appeal for each of the respective files. This Affidavit was filed on November 18, 2015.
The court heard and overruled a contest to the affidavit and has allowed Plaintiffs to
proceed informapauperis.

If you require anything further from me, if there are any deficiencies or defects in these
documents or this filing procedure, please advise immediately.

Thank you for your time and attention in this matter.          If you have any problems,
concerns, or questions, please contact me.

TIME IS OF THE ESSENCE.

Very truly yours,


Carolyn
   olyn Barnes

Enclosures